Citation Nr: 0116191	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for PTSD.  In June 1998, 
the Board reopened the veteran's claim on the basis of new 
and material evidence and then remanded the case to the RO 
for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service, and 
none of his alleged stressors have been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from PTSD as a 
result of stressful events which occurred while serving in 
Korea.  He alleges that a vehicle he was driving was attacked 
by an enemy force while transporting passengers to the DMZ.  
He also related an incident in which he witnessed a 
lieutenant and first sergeant shoot several Vietnamese 
civilians in cold blood.  

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been informed 
by a Statement of the Case issued in September 1996, as well 
as several Supplemental Statements of the Case, of the 
evidence needed to prove his claim of entitlement to service 
connection for PTSD.  An April 2001 letter by the RO also 
notified the veteran of the change in the law.  As such, 
compliance with VA's notification requirements has been 
demonstrated.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Pursuant to the Board's July 1998 remand, the RO 
sent the veteran's stressor information to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify his stressors.  The veteran was also 
afforded a VA psychiatric examination in January 2001 to 
determine the nature and etiology of his psychiatric 
disorder.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim. 

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third 
New Int'l Dictionary 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

III.  Discussion

The veteran claims that he suffers from PTSD as a result of 
two incidents while serving in Korea in 1968.  In a VA Form 
21-4138 (Statement in Support of Claim) dated in February 
1996, the veteran said he was trained as a wireman but spent 
most of his time in Korea as a duty driver where he made 
daily trips to the DMZ.  He related one incident in which his 
vehicle came under enemy attack in the spring or summer of 
1968.  He said he was recognized by his command superiors for 
his combat actions in protecting his passengers from the 
enemy.  In addition, the veteran reported an incident in 
which he witnessed a lieutenant and first sergeant shoot six 
Korean civilians, two of whom were children, in cold blood.  

The veteran's service medical records make no reference to 
any psychiatric problems.  At a separation examination in 
June 1969, the veteran specifically denied nervousness of any 
sort, depression or excessive worry, and frequent or 
terrifying nightmares.  His DD Form 214 and DA Form 20 (Army 
personnel file) show that his military occupational specialty 
in Korea was that of a field wireman.  It does not appear 
that the veteran received any award evidencing combat with 
the enemy. 

Following his separation from active duty, the veteran was 
hospitalized on several occasions for psychiatric problems 
unrelated to PTSD.  In August 1974, the veteran was admitted 
to a VA facility for complaints of depression and suicidal 
ideation.  The diagnoses were psychoneurosis, anxiety and 
depressive reactions.  In November 1978, the veteran was 
admitted to Glen Edon Hospital for complaints involving 
depression, anxiety, and a possible thought disorder.  The 
veteran was diagnosed as having psychotic depression.  In 
January 1991, the veteran was hospitalized by VA after using 
alcohol and cocaine.  The diagnosis involved psychoactive 
substance use disorder, to include cocaine dependence, 
alcohol dependence, and a history of opiate dependence. 

Later, however, the veteran was eventually diagnosed as 
having PTSD.  A VA hospitalization report dated from February 
to April 1996 documented the veteran's complaints of 
depression and intrusive thoughts involving the incident in 
which he witnessed the shooting death of Korean children.  
The diagnoses were PTSD and substance abuse disorder in 
remission.  A VA hospitalization report dated from August to 
September 1996 noted his complaints of anxiety, depression 
and nightmares involving events in the DMZ while serving in 
Korea.  The veteran stated that his symptoms began in 1968 
when he witnessed killing in the DMZ.  The only Axis I 
diagnosis was PTSD. 

At a May 1997 hearing, the veteran offered testimony 
concerning his alleged in-service stressors.  He described 
the incident in which he witnessed a lieutenant and first 
sergeant shoot Korean civilians in cold blood.  He said the 
lieutenant and first sergeant had just been transferred from 
Vietnam.  He indicated that he accompanied the two men to an 
area behind the mess hall.  After one of the men stated, 
"we'll show you what the real war is about", both men shot 
and killed two Korean children.  The veteran said he did not 
know the names of either men, and that the incident was never 
investigated.  He also testified that he was never treated 
for psychiatric problems in service.  He said that he was 
first hospitalized in the early 1970's after hearing voices 
from the victims of the shooting incident.  The veteran's 
wife testified that she first met the veteran five years ago.  
She said that during those five years the veteran had been 
strung out on alcohol and drugs.  She also said he had told 
her about the shooting incident in Korea.  

The Board remanded the case in July 1998 and instructed the 
RO to send the veteran's stressor summary to the USASCRUR in 
order to verify the veteran's claimed stressors.  In June 
2000, that agency responded and included a unit history of 
the 6th Battalion, 37th Artillery, to which the veteran was 
assigned.  In its letter, the USASCRUR reported that it was 
unable to verify either of the veteran's claimed in-service 
stressors based on the information provided.  It was noted 
that more detailed information was needed, such as the 
specific dates, locations, the full names of the people 
involved, and the unit designations to the company level.  
With respect to the incident involving the murder of Korean 
civilians, it was pointed out that an official report would 
have been made or legal action taken.  

Pursuant to the remand, the veteran also was afforded a VA 
psychiatric examination in January 2001 to determine the 
nature and etiology of his psychiatric problems.  During the 
interview, the veteran told the examiner about the incident 
in which he witnessed a lieutenant and first sergeant kill 
children.  The veteran said he did not know the names of 
either of the men and did not report the incident, but was 
very distraught and distressed about it.  The veteran also 
reported an explosion in 1968 in which he drove into a 
foxhole and broke his wrist.  He said another sergeant busted 
his knee caps in the accident.  Following the interview and a 
mental status examination, the examiner concluded with Axis I 
diagnoses of substance dependence, polysubstance dependence 
in full remission, and dysthymia in partial remission.  In 
declining to diagnose the veteran with PTSD, the examiner 
pointed out that the incident involving the shooting death of 
Korean children was never identified as a verified stressor; 
therefore, the full criteria for PTSD had not been met.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The Board 
observes that it is unclear whether the veteran's symptoms 
can be attributed to a diagnosis of PTSD.  On the one hand, 
the veteran has been diagnosed as having PTSD while 
hospitalized in February 1996 and again in August 1996.  On 
the other hand, after reviewing the claims file, a VA 
examiner specifically stated that the veteran did not meet 
the criteria for PTSD.  Nevertheless, even assuming for 
discussion purposes that the veteran has a current PTSD 
diagnosis, the record does not provide sufficient 
corroboration of the claimed stressors.  Initially, the 
evidence does not demonstrate that the veteran engaged in 
combat with the enemy.  Therefore, independent corroboration 
of the stressors reported by the veteran would be necessary 
to support his PTSD claim. 

However, neither of the stressful incidents reported by the 
veteran has been verified and do not appear capable of 
verification.  In June 2000, the USASCRUR stated it was 
unable to verify the veteran's stressors based on the 
information provided.  The Board also finds that VA has made 
all necessary attempts to obtain the necessary details 
concerning the veteran's claimed stressors, and that no 
further duty is required.  See Fossie v. West, 12 Vet. App. 
1, 6-7 (1998) (holding no duty to assist where veteran's 
statements concerning in-service stressors were too vague to 
refer to the United States & Joint Services Environmental 
Support Group (ESG)).  In the absence of confirmation of a 
stressful incident which supports a diagnosis of PTSD, the 
diagnosis of PTSD contained in the record is not supported by 
a verified stressor.  "Just because a physician or other 
health care professional accepted the veteran's description 
of his Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the BVA 
was required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  "The BVA [is] 
not bound to accept the appellant's uncorroborated account of 
his Vietnam experiences...."  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe he suffers from PTSD as a result of service, as a 
layperson without medical expertise, he is not qualified to 
address questions requiring medical training for resolution, 
such as a diagnosis or medical opinion as to etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Hence, the veteran's claim of entitlement to service 
connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000).  Thus, the appeal is denied.





ORDER

Service connection for post-traumatic stress disorder is 
denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

